DETAILED ACTION
This action is in response to the amendment filed on 08/06/2021.

Response to Amendment
Applicant’s amendment filed on 08/06/2021 has been entered. Claims 1, 9 and 16 have been amended. No claims have been canceled. No claims have been added. Claims 1 – 20 are still pending in this application, with claims 1, 9 and 16 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 -5, 7, 9, 11 -13, 15, 16 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US 2020/0394190) (“Chaudhuri”) in view of Huang et al. (US 2017/0185653) (“Huang”) and further in view of Hasija et al. (US 10,706,045) (“Hasija”) and further in view of Lucas et al. (US 2020/0311085) (“Lucas”).
For claims 1, 9 and 16, Chaudhuri discloses an apparatus, method and one or more non-transitory computer-readable media storing instructions (Abstract; [0057 – 0061]) comprising:  one or more processors ([0025] [0057 – 0060]); and memory storing instructions that, when executed by the one or more processors, cause the apparatus ([0025] [0057] [0069] [0070]) to: receive natural language input from a client device (Fig.1, 110 and Fig.2,  205; [0024] [0025] [0037] [0040]), wherein the natural language input comprises a text string (sentence or phrase) 
However, Huang discloses a method for providing search results in response to a search query (Abstract), wherein at least one identifier (entity tag) for a plurality of text input (search query) segments  (words) is determined ([0081 – 0083]); and further processing of the text input segments occurs based on at least a subset of confidence values associated with the at least one identifier being equal to or greater than a threshold (If the process search query is acceptable, the processed search query is passed directly to the next step.  In some examples, the processed search query analysis module may assign an accuracy or confidence value to each tagged term and determined whether the processed search query is acceptable based on whether the assigned value is above a threshold. For example, the processed search query is unidentified as 
Additionally, Hasija discloses a method of querying a data lake (Abstract), wherein a natural language query is parsed and converted into a structured query to the data lake via an API (column 3 lines 12 – 57; column 4 lines 5 – 23 and 50 – column 5 line 4).
Moreover, Lucas discloses a method for query language processing (Abstract), wherein GraphQL is used to provide a single search query to multiple APIs to access more than one resource at a time ([0034] [0044 – 0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Chaudhuri’s invention in the same way that Huang’s invention to achieve the following predictable results for the purpose of improving the reliability of the search system by ensuring that search system provides the correct information requested by a search query: determine at least one identifier for the plurality of segments, wherein the at least one identifier is associated with one or more confidence values; and additionally, convert the natural language input in response to determining at least a subset of the confidence values is equal to or greater than a threshold.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Chaudhuri and Huang in the same way Hasija’s and Lucas’ inventions have been improved to achieve the following predictable results for the purpose of addressing deficiencies and inadequacies with data management (Hasija, column 1 lines 21 – 24):  the system further prevents the transmission of multiple search requests by the client device responsive to the natural language input by 

	For claims 3, 11 and 18,  Chaudhuri and Huang further discloses, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: determine the one or more confidence values (Chaudhuri, Fig.1, 122 and Fig.2, 210; [0026] [0037] [0041] [0042]) (Huang, [0081 – 0083] [0086 – 0088]).
	For claims 4, 12 and 19, Chaudhuri further discloses, wherein the instructions, when executed by the one or more processors, further cause the apparatus to convert the natural language input further based on determining, based on the set of rules, that one or more of the plurality of segments corresponds to a search operation (Chaudhuri, the system may determine the user’s intent of the query, wherein intent is translated to an intermediate query and mapped to a SELECT or GET database query which are search operations, [0026 – 0028] [0040 – 0047]). 
	For claims 5, 13 and 20, Chaudhuri further discloses, when executed by the one or more processors, further cause the apparatus to: remove, from the text string and based on a stop word list, one or more words (Chaudhuri, the natural language parser removes stop words relevant to the domain, [0027]).
	For claims 7 and 15, Chaudhuri and Huang further disclose wherein a first segment of the plurality of segments is associated with one or more attributes (Chaudhuri, [0026] [0027] [0040]) (Huang, entity tag and/or knowledge type as attribute, wherein entity refers to a person, place or thing, [0066] [0083] [0087]).

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US 2020/0394190) (“Chaudhuri”) in view of Huang et al. (US 2017/0185653) (“Huang”), and further in view of Hasija et al. (US 10,706,045) (“Hasija”), and further in view of Lucas et al. (US 2020/0311085) (“Lucas”) and further in view of Maison et al. (US 2004/0111262) (“Maison”).
For claims 2, 10 and 17, the combination of Chaudhuri, Huang, Hasija and Lucas fails to teach, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: discard one or more of the plurality of segments based on determining that a first confidence value of the one or more confidence values satisfies a second threshold.
	 However, Maison discloses methods and arrangements for facilitating database access in speech recognition (Abstract), wherein one or more words are discarded from a recognized text based on confidence values being lower than a confidence threshold ([0072 – 0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Chaudhuri, Huang, Hasija and Lucas with Maison’s teachings to that the one or more of the plurality of segments (tokens and/or words) are discarded based on determining that a first confidence value of the one or more confidence values satisfies a second threshold (confidence value is less than a confidence threshold, wherein a second threshold comprises all the values up to the confidence value) for the purpose of providing enhancing the efficiency of a database applications associated with text or speech recognition by preventing an entire utterance/ text from being discarded if the confidence score of the entire utterance is not high enough to be recognized because a few words do not score high enough to be recognized (Maison, [0002 – 0008] [0072]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US 2020/0394190) (“Chaudhuri”) in view of Huang et al. (US 2017/0185653) (“Huang”), and further in view of Hasija et al. (US 10,706,045) (“Hasija”), and further in view of Lucas et al. (US 2020/0311085) (“Lucas”) and further in view of Abrams (US 2009/0037488).
For claims 6 and 14, the combination of Chaudhuri, Huang, Hasija and Lucas fails to teach, updating, based on detecting a change in the database, the set of rules.
	However, Abrams discloses a method for database consolidation (Abstract), wherein business rules and processes of a database are changed when data values of the database are changed (Abrams, [0007]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Chaudhuri, Huang, Hasija and Lucas in the same way that Abram’s invention has been improved so that the set of rules are updated based on detecting a change in the database for the purpose of ensuring optimal operation of a business, wherein business systems rely on computerized databases which are not static for operations  (Chaudhuri, [0002]) (Abrams, [0002 -0005])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US 2020/0394190) (“Chaudhuri”) in view of Huang et al. (US 2017/0185653) (“Huang”), and further in view of Hasija et al. (US 10,706,045) (“Hasija”), and further in view of Lucas et al. (US 2020/0311085) (“Lucas”) and further in view of Bielby (US 2011/0161077).
For claim 8, the combination of Chauduri, Huang, Hasija and Lucas fails to teach, wherein the one or more confidence values correspond to two or more of the plurality of segments, and wherein determining at least the subset of the confidence values is equal to or 
However, Bielby discloses a method and system for accurately determining a caller response by processing speech recognition results (Abstract), wherein one more confidence values (word scores) correspond to two or more words (words in a phrase) ([0045] and Table 1), wherein a determined, combined value of the one or more confidence values (confidence score value for the phrase) ([0045] and Table 1) is compared to a threshold to determine of the confidence value is equal or greater than a threshold ([0054] and Table 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Chauduri, Huang, Hasija and Lucas in the same way that Bielby’s invention has been improved to achieve the predictable results of determining confidence values for both words and phrases (more than one word), with the confidence values of phrases being a combination of the individual word scores, wherein the confidence values are compared to a threshold to determine at least a subset of the confidence values being equal to or greater than the threshold for the purpose of improving the reliability of the search system by ensuring that search system provides the correct information requested by a search query.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SONIA L GAY/Primary Examiner, Art Unit 2657